   Case 1:15-cr-00252-PKC-RML Document 1251 Filed 05/21/19 Page 1 of 1 PageID #: 20060



MANDATE                       United States Court of Appeals
                                                                                            E.D.N.Y.-Bklyn
                                                                                                 15-cr-252
                                                                                                   Chen, J.


                                                   FOR THE
                                            SECOND CIRCUIT
                                            _________________

                    At a stated term of the United States Court of Appeals for the Second
      Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square,
      in the City of New York, on the 30th day of April, two thousand nineteen.

      Present:
                     Barrington D. Parker,
                     Richard C. Wesley,
                     Susan L. Carney,
                           Circuit Judges.

      United States of America,
                                    Appellee,

                     v.                                                           17-3660

      Jeffrey Webb, et al.,
                                    Defendants,

      Costas Takkas,

                                    Defendant-Appellant.


      The Government moves to dismiss as moot Appellant Costas Takkas’s appeal of his order of
      restitution. Appellant does not oppose the motion. Upon due consideration, it is hereby
      ORDERED that the motion is GRANTED and the appeal is DISMISSED as moot. Because
      Appellant’s restitution obligation was satisfied in full by another defendant, this Court can offer
      no further relief. See United States v. Mercurris, 192 F.3d 290, 293 (2d Cir. 1999) (a case
      becomes moot when a party no longer has “an actual injury which is likely to be redressed by a
      favorable judicial decision” (citing Spencer v. Kemna, 523 U.S. 1, 7 (1998)).

                                                   FOR THE COURT:
                                                   Catherine O’Hagan Wolfe, Clerk of Court




MANDATE ISSUED ON 05/21/2019
